Case 2:17-cv-00331-JAW Document 46 Filed 10/31/19 Page 1 of 2                     PageID #: 522



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

STEPHANIE KOUREMBANAS et al., on                     )
behalf of themselves and others similarly            )
situated,                                            )
                                                     )
                      Plaintiffs                     )
                                                     )    Case No. 2:17-CV-0331-JAW
v.                                                   )
                                                     )
INTERCOAST COLLEGES,                                 )
                                                     )
                      Defendant                      )

                                   JOINT STATUS REPORT

       Since the Court’s May 1, 2019 Order in this matter, the parties have negotiated and

entered into a tolling agreement to provide an opportunity to explore settlement of the claims of

the individual plaintiffs and 52 other members of their putative class, have engaged in one full

day of formal mediation, and are now engaged in a voluntary exchange of documents and other

materials (based in part on information that emerged during the first day of mediation) aimed at

improving the prospects for settling some or all of the claims. The parties are working to

schedule one or more days of follow-up mediation within the next 60 days.


Dated: October 31, 2019                      _/s/ James B. Haddow________________________
                                             James B. Haddow, Esquire
                                             PETRUCCELLI, MARTIN & HADDOW, LLP
                                             2 Monument Square, Suite 900
                                             P.O. Box 17555
                                             Portland, ME 04112-8555
                                             (207) 775-0200
                                             jhaddow@pmhlegal.com

Dated: October 31, 2019                      /s/ Richard L. O’Meara_______________________
                                             Richard L. O’Meara, Esquire
                                             MURRAY, PLUMB & MURRAY
                                             75 Pearl Street, P.O. Box 9785
                                             Portland, ME 04104-5085

                                                1
Case 2:17-cv-00331-JAW Document 46 Filed 10/31/19 Page 2 of 2                     PageID #: 523



                                             (207) 773-5651
                                             E-mail: romeara@mpmlaw.com

                                             /s/ James Clifford___________________________
                                             James Clifford, Esquire
                                             CLIFFORD & CLIFFORD
                                             Post Road Center
                                             62 Portland Rd. Suite 37
                                             Kennebunk, ME 04043
                                             (207) 985-3200
                                             Email: james@cliffordclifford.com


                                CERTIFICATE OF SERVICE

        I, James B. Haddow, do hereby certify that on this 30th day of October 2019, I filed the
above Joint Status Report with the Clerk of Court using the CM/ECF system, which will send
electronic notification of such filing to all counsel of record.


                                              /s/ James B. Haddow________________________
                                             James B. Haddow, Esquire




                                                2
